Citation Nr: 0400517	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-01 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (claimant, appellant) performed verified active 
duty service from July 1980 to May 1994.  He retired in May 
1994 with approximately 23 years of active duty service.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The issue of entitlement to an increased rating for 
hemorrhoids will be addressed in the remand portion of this 
decision.

The Board notes that in August 2001, the veteran raised a 
claim for entitlement to an increased rating for a left knee 
disorder.  This matter has not been addressed by the RO and 
is referred for appropriate action.

This appeal is in part being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below VA will notify you of 
the further action required on your part.


FINDINGS OF FACTS

1.  Service connection for diabetes mellitus was denied by 
the RO in March 1999.

2.  Evidence submitted since that rating decision bears 
directly and substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Diabetes mellitus was first shown within one year of 
separation from active duty service.



CONCLUSIONS OF LAW

1.  Evidence received since the March 1999 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  

2.  Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 11112, 1113, 1131, 5103, 5103(A), 5107 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that in a rating decision dated in March 
1999, the RO denied entitlement to service connection for 
diabetes mellitus.  That decision was not appealed and is 
final.  38 U.S.C.A. § 7105 (West 2002).  In order to reopen 
the claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf. 38 C.F.R. § 3.156 (2002) (applicable in claims filed on 
and after August 29, 2001)

In the case at hand, the Board finds that new and material 
evidence has been submitted.  The Board notes that prior to 
the March 1999 rating decision, there was no evidence of a 
nexus opinion linking diabetes to service.  However, since 
that rating decision, a December 2000 VA treatment report 
noted that the veteran's fasting blood glucose in March 1995 
was 133.  As this was within one year of separation from 
service, the examiner indicated that diabetes most likely 
developed in service.

The Board finds this evidence provides new information which 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the issue remaining is whether entitlement to service 
connection for diabetes mellitus is warranted.  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.    Direct service 
connection may also be granted for any disease diagnosed 
initially after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).  If a chronic 
disease, such as diabetes mellitus, is manifested to a degree 
of 10 percent or more within one year after separation from 
service, such disability will be considered to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113. 

Upon review of the entire evidence of record, the Board finds 
that service connection for diabetes mellitus is warranted.  
As mentioned above, a December 2000 VA treatment report 
stated that diabetes, although diagnosed in 1996, was most 
likely incurred in service since a fasting blood sugar of 133 
was shown in March 1995 (within one year of separation from 
service).  In addition, a December 2001 VA examination 
report, for similar reasons stated above, found that most 
likely, diabetes was incurred in service.  There is no 
competent evidence to the contrary.  Accordingly, the Board 
concludes that service connection must be awarded for 
diabetes mellitus.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002), while this claim was pending.  
In this case, since there is a full grant of benefits with 
regard to the claim pertaining to diabetes mellitus, there is 
no prejudice in deciding the case based on the evidence of 
record.  


	ORDER

Service connection for diabetes mellitus is granted.


	REMAND

The Board notes that in April 2001, the veteran underwent 
hemorrhoidectomy, sphincterotomy, and fissurectomy.  A VA 
examination after this procedure has not been conducted.  
Prior to further consideration of this issue by the Board, 
the veteran should first undergo VA examination to determine 
the current severity of the hemorrhoids.

It addition, the RO must ensure that there is full compliance 
with all provisions of the VCAA.  In particular, the RO must 
ensure that all notice and development action required under 
the VCAA has been accomplished.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This specifically includes notifying 
the veteran what specific evidence is necessary to 
substantiate the claim, what specific portion of that 
evidence he must submit, and what specific portion VA will 
secure on his behalf.

Furthermore, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Therefore, the RO must inform the 
veteran that a full year is allowed to respond to any VCAA 
notice.
  
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit, as 
discussed in Quartuccio.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  The RO must send the appellant a 
letter notifying him that he has one year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  Inform the claimant 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must waive in 
writing any remaining response time.   

3.  The RO is to schedule the veteran for 
a VA examination to determine the current 
severity of hemorrhoids.  The claims file 
must be provided to the examiner for 
his/her review.  The appellant is to be 
examined and the examiner is to 
specifically indicate whether the 
claimant has external or internal 
hemorrhoids, with persistent bleeding, 
and with secondary anemia or with 
fissures.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



